Citation Nr: 1520187	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-36 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current cervical spine disability is the result of one particular jump injury when the rush of air tore off his helmet and jerked his neck.  The Veteran offered credible testimony on this point to the undersigned Veterans Law Judge during a March 2015 hearing.  

A November 2009 VA examination report provides the medical opinion that the Veteran's cervical spondylosis was less likely than not caused by or a result of his parachutist activity.  However, the report relates that the Veteran contends that his current cervical spine disability was caused by repetitive parachute jumping.  As noted, the Veteran in fact contends that his current cervical spine disability is the result of an actual parachute jump injury when the rush of air tore off his helmet and jerked his neck.  

In addition, the November 2009 VA examination report fails to address the Veteran's contention that he has had cervical spine problems ever since the jump injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

The November 2009 VA examination report is therefore inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

After the November 2009 VA examination, the Veteran submitted a February 2009 private treatment report from Dr. Ronzo noting that his condition of cervical spondylosis, stenosis, was "very likely related to service related sequelae as a paratrooper in the armed service."  On remand, the VA examiner should address this positive nexus opinion.  

The transcript of the March 2015 hearing includes the representative's reference to a recent submission of a medical opinion from Dr. Ronzo, that the Veteran's bad jump could most definitely have caused his current cervical spine disability.  A review of the Veteran's eFolders, reveals the February 2009 statement from Dr. Ronzo but no statement that appears to have been submitted contemporaneous with the March 2015 hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct all indicated development to locate Dr. Ronzo's positive medical opinion and associate it with one of the Veteran's eFolders.  

If the medical opinion cannot be located, provide the Veteran another opportunity to submit a positive medical opinion from Dr. Renzo.  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any cervical spine disability that may be present, to include cervical spondylosis and stenosis.  The eFolders and copies of all pertinent records must be made available to the examiner.

Following a review of the relevant medical evidence in the eFolders, the medical history (including that set forth above), and the result of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current cervical spine disability, to include cervical spondylosis and stenosis, is causally related to the Veteran's parachute jump injury when the rush of air tore off his helmet and jerked his neck.  

The examiner must consider the Veteran's statements regarding post-injury continuity of cervical spine problems.  

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




